410 So. 2d 211 (1982)
COX OIL & SALES, INC. and Continental Insurance Co., Appellants,
v.
John R. BOETTCHER, Deceased, and Mrs. Dorothy Boettcher, Appellees.
No. AD-131.
District Court of Appeal of Florida, First District.
February 23, 1982.
Rehearing Denied March 11, 1982.
*212 Ronald S. Webster of Whittaker, Pyle, Stump & Webster, P.A., Orlando, for appellants.
Robert C. Cooper of Cooper & Rissman, P.A., Orlando, for appellees.
PER CURIAM.
We find no substantial error in the deputy's order except in the assessment of section 440.20(8) penalties on the late payment of sums awarded to claimant's wife for nursing services. That is not "compensation" within the meaning and application of the statute assessing penalties for the late payment of compensation. Accord, Jessup v. Don's Gulf Service, IRC Order 2-1472 (1965), cert. den., 180 So. 2d 463 (Fla. 1965). The question was not raised and addressed in Jones v. Cling Electric, Inc., 397 So. 2d 767 (Fla. 1st DCA 1981), which therefore is not contrary to our decision today. On remand the $15 arithmetic error may be corrected.
AFFIRMED IN PART, REVERSED IN PART.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and WIGGINTON, JJ., concur.